 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   HOPE ALLEY, CA Bar No. 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     ELIAZAR J. HUERTA
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-mj-00051-SAB

12                     Plaintiff,                   STIPULATION TO MODIFY SELF
                                                    SURRENDER DATE; ORDER
13   vs.

14   ELIAZAR J. HUERTA,

15                    Defendant.

16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Special Assistant United States Attorney Gary Leuis, counsel for the plaintiff, and
19   Assistant Federal Defender Hope Alley, counsel for Eliazar J. Huerta, that the Court modify the
20   order issued on December 10, 2018. (Dkt. 10).

21          On November 27, 2018, an order on petition for violation of probation was filed and an
22   arrest warrant issued. (Dkt. 12). Defense counsel requested that the warrant be vacated and that
23   Mr. Huerta be permitted to self-surrender and to complete the remainder of his time in custody.

24   Due in part to a mistake made by defense counsel, the Court issued an order on December 10, 2018
25   (Dkt. 10), which stays the execution of the arrest warrant and orders Mr. Huerta to report to Fresno
26   County Jail “no later than 10:00 a.m. on Sunday, December 16, 2018, to serve the one day
27   remaining in his sentence”.
28          Mr. Huerta requests a slight modification to the order. Because of his work schedule, he
 1   respectfully requests that he be permitted to self-surrender no later than 10:00 a.m. on Saturday,

 2   December 15, 2018 to serve his last day of custody, and to be released no earlier than 10:00 a.m.

 3   on Sunday, December 16, 2018.

 4                                                 Respectfully submitted,

 5                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 6
 7   Date: December 11, 2018                       /s/ Gary Leuis
                                                   Gary Leuis
 8                                                 Special Assistant United States Attorney
                                                   Attorney for Plaintiff
 9
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: December 11, 2018                       /s/ Hope Alley
                                                   HOPE ALLEY
13                                                 Assistant Federal Defender
                                                   Attorney for Defendant
14                                                 ELIAZAR J. HUERTA

15
                                                 ORDER
16
              The Court hereby grants the parties’ request to modify the December 10, 2018 Court order.
17
     Defendant Eliazar Huerta shall self-surrender to the Fresno County Jail no later than 10:00 a.m.
18
     on Saturday, December 15, 2018, to serve the one day remaining in his sentence. Defendant Eliazar
19
     Huerta shall be released no earlier than 10:00 a.m. on Sunday, December 16, 2018.
20
21
     IT IS SO ORDERED.
22
23
     Dated:     December 11, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
24
25
26
27

28

                                                      2
